[Cite as State v. Coffman, 2015-Ohio-3722.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                          C.A. No.       14CA010649

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
CRAIG A. COFFMAN                                       COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   14CR089048

                                 DECISION AND JOURNAL ENTRY

Dated: September 14, 2015



        HENSAL, Presiding Judge.

        {¶1}    Craig Coffman appeals a judgment entry of the Lorain County Court of Common

Pleas that convicted him of assault and domestic violence. For the following reasons, this Court

affirms.

                                                  I.

        {¶2}    According to LeAnn Nielsen, on the evening of January 4, 2014, she brought a

couple of women to her mother’s house to show them a sewing machine that she was trying to

sell. Mr. Coffman, her brother, was at the house when they arrived. He had been drinking and

there were beer bottles everywhere. After the women left, Ms. Nielsen began cleaning up the

mess. When Mr. Coffman came into the room, he asked Ms. Nielsen what her problem was and

she replied that they would never be able to sell the house if he kept it in that state. After the two

separated, Ms. Nielsen called her friend Tony Petito. She asked Mr. Petito to come over because

she was concerned about her brother. A little while later, Mr. Coffman announced that he was
                                                  2


leaving and asked Ms. Nielsen for beer money.           Ms. Nielsen testified that, when she told Mr.

Coffman that he was too drunk to use their mother’s car, he punched her in the head with a

closed fist, causing her to fall to the floor. He then straddled her and continued punching her

until she lost consciousness. When Ms. Nielsen came to, she headed down to the basement

where there was a bedroom that she sometimes used. As she reached the bottom of the staircase

or just before, Mr. Coffman came up behind her and struck her with a baseball bat. He began

hitting her again but was interrupted by pounding on a basement window. According to Ms.

Nielsen, although she could not remember much of what happened next, she somehow got back

upstairs and observed Mr. Petito going after her brother. Ms. Nielsen testified that she did not

file a complaint against Mr. Coffman that night because she was concerned that he might be

released after only an hour and come back to the house. After talking about the process with an

officer again the next night, she went to the police station and filed a report.

       {¶3}    The Grand Jury indicted Mr. Coffman for one count of felonious assault and one

count of domestic violence. A jury found him guilty of domestic violence and assault. The trial

court sentenced him to 17 months imprisonment. Mr. Coffman has appealed, assigning three

errors, which we have rearranged and combined for ease of consideration.

                                                  II.

                                  ASSIGNMENT OF ERROR II

       THE EVIDENCE IS INSUFFICIENT TO SUSTAIN THE CONVICTION OF
       LESS[E]R INCLUDED OFFENSE OF ASSAULT.

                                  ASSIGNMENT OF ERROR III

       THE EVIDENCE IS INSUFFICIENT TO SUSTAIN THE CONVICTION OF
       DOMESTIC VIOLENCE.
                                                3


       {¶4}    Mr. Coffman argues that there was insufficient evidence for the jury to find that

he assaulted Ms. Nielsen or committed domestic violence against her. Whether a conviction is

supported by sufficient evidence is a question of law, which we review de novo. State v.

Thompkins, 78 Ohio St. 3d 380, 386 (1997). In making this determination, we must view the

evidence in the light most favorable to the prosecution:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

       {¶5}    The jury found Mr. Coffman guilty of assault under Revised Code Section

2903.13(A) and domestic violence under Section 2919.25(A). Section 2903.13(A) provides that

“[n]o person shall knowingly cause or attempt to cause physical harm to another * * *.” Section

2919.25(A) contains similar language except that it provides that the harm must be against a

family or household member. “A person acts knowingly, regardless of purpose, when the person

is aware that the person’s conduct will probably cause a certain result or will probably be of a

certain nature. A person has knowledge of circumstances when the person is aware that such

circumstances probably exist.” R.C. 2901.22(B). Physical harm means “any injury, illness, or

other physiological impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

       {¶6}    According to Mr. Coffman, the evidence failed to establish beyond a reasonable

doubt that he knowingly caused physical harm to his sister. Ms. Nielsen testified, however, that

Mr. Coffman repeatedly punched her in the head, struck her with a bat, and pulled out her hair.

The State introduced photographs that a police officer took of Ms. Nielsen’s face after the
                                                  4


incident that show the bruising she suffered in the attack. This Court has also recognized that

hitting someone with a closed fist is an action which is likely to cause harm. State v. Good, 9th

Dist. Wayne Nos. 10CA0056, 10CA0057, 2011-Ohio-5077, ¶ 21. The jury, therefore, could

have reasonably inferred that Mr. Coffman knowingly caused or attempted to cause harm to Ms.

Nielsen. Id. Mr. Coffman’s second and third assignments of error are overruled.

                                   ASSIGNMENT OF ERROR I

               THE VERDICT IS AGAINST THE WEIGHT OF THE EVIDENCE.

        {¶7}    Mr. Coffman also argues that his convictions are against the manifest weight of

the evidence. If a defendant asserts that a conviction is against the manifest weight of the

evidence,

        an appellate court must review the entire record, weigh the evidence and all
        reasonable inferences, consider the credibility of witnesses and determine
        whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
        and created such a manifest miscarriage of justice that the conviction must be
        reversed and a new trial ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). Weight of the evidence pertains to the

greater amount of credible evidence produced in a trial to support one side over the other side.

Thompkins, 78 Ohio St. 3d at 387. An appellate court should only exercise its power to reverse a

judgment as against the manifest weight of the evidence in exceptional cases. State v. Carson,

9th Dist. Summit No. 26900, 2013-Ohio-5785, ¶ 32, citing Otten at 340.

        {¶8}    Mr. Coffman argues that Ms. Nielsen’s testimony was not credible. He argues

that there were no witnesses to corroborate her testimony and that the only reason she pressed

charges against him was because a police officer pressured her. He also argues that, if he had

done what she alleged, she would not have refused medical attention and the officer would have

reacted differently to the situation.
                                                  5


       {¶9}    At trial, Mr. Coffman testified that, on the day of the alleged attack, he drove Ms.

Nielsen to the bar where she worked. He returned later to drive her home, but Ms. Nielsen

wanted to stay at the bar. Sometime later, a car arrived at the house, and two women helped Ms.

Nielsen down to her room.       A little while later, Mr. Petito arrived and immediately went

downstairs. After Mr. Coffman heard arguing, he went downstairs and saw his sister sitting on

her bed crying. She had a cut on her face and her hair looked like it had been pulled. Mr. Petito

told him to go away and, when Mr. Coffman hesitated, punched him in the face. Mr. Coffman

ran upstairs and tried to use his phone, but Mr. Petito grabbed it from him and smashed it. Mr.

Coffman, therefore, decided to walk to a nearby gas station to call the police. When he arrived at

the gas station, he noticed a police cruiser in the parking lot, so he knocked on the window of the

cruiser and told the officer what had happened.

       {¶10} The officer’s testimony did not support Mr. Coffman’s version of the events. It

was, however, consistent with Mr. Petito’s. According to Mr. Petito, when he arrived at Ms.

Nielsen’s mother’s house, no one answered the door. Because he knew Ms. Nielsen had a room

in the basement, he knocked on the basement windows, and Mr. Coffman subsequently let him in

the house. When Ms. Nielsen came upstairs, he saw that her face was beaten and that she was

holding a clump of her hair, so he grabbed Mr. Coffman and slammed him against a wall, then

dragged him outside and threw him off the porch. He went back inside to attend to Ms. Nielsen

and ask her what had happened. As she described for him what had occurred, she also indicated

that she could not find her cell phone. It appears that Mr. Petito got the impression from her

statements that Mr. Coffman may have taken it, so he left Ms. Nielsen and went to find Mr.

Coffman to get the phone back. Once outside, Mr. Petito headed toward the main road because

he assumed that was the direction Mr. Coffman would have headed. When he reached the road,
                                                 6


he saw that there was a police cruiser in the parking lot of a gas station. The officer was not in

the cruiser, so he went inside and spotted the officer getting some coffee. He told the officer

what had happened to Ms. Nielsen, and the officer told him that he would follow Mr. Petito back

to the house after he paid. Mr. Petito testified that, while he was waiting outside for the officer,

he saw Mr. Coffman in the parking lot, so he grabbed him and told him to go over to the police

cruiser, to which the officer had returned. The officer corroborated Mr. Petito’s testimony that

Mr. Petito approached him while he was getting coffee inside the gas station and that Mr. Petito

sent Mr. Coffman over to talk to him at his cruiser. The officer explained that he had to let Mr.

Coffman go after asking him a few questions, however, because he did not have any evidence to

support Mr. Petito’s allegations as he had not yet spoken with the alleged victim.

       {¶11} It was within the jury’s province to determine the weight to be given the evidence.

State v. DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus. In light of the

consistency between Ms. Nielsen’s testimony, Mr. Petito’s testimony, and the officer’s

testimony, we cannot say that the jury clearly lost its way when it chose to accept their version of

the facts instead of Mr. Coffman’s, which was not supported by any other evidence. Mr.

Coffman’s first assignment of error is overruled.

                                                III.

       {¶12} Mr. Coffman’s convictions are supported by sufficient evidence and are not

against the manifest weight of the evidence. The judgment of the Lorain County Court of

Common Pleas is affirmed.

                                                                               Judgment affirmed.
                                                 7


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

ROBERT CABRERA, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellee.